Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action has been made non-final because claim 5 was unintentionally omitted from the rejection statement in the non-statutory double patenting rejection over U.S. Patent No. 7,897,584 in view of Bassi and Nichols as well as the obviousness rejection over De Luca, Bassi, and Nichols.

Status of the Claims
Pursuant to the amendment dated 09/07/2021, claims 2, 4, 5, 7, and 8 have been cancelled.  Claims 1, 3, and 6 are pending and under current examination.  

A terminal disclaimer is on file for US Application No. 17/204,183.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
Inter alia the claims of the ‘584 patent embrace a method for treatment of tumors, including bladder tumors, which comprises administering to a subject in need for such prima facie obvious because the if the 4-bromobutyric acid spacer is bound via an ester bond to a carboxylic group of hyaluronic acid as required by the claims of the ‘584 patent, then the only functional group on the spacer left to react with the paclitaxel is the carboxyl group, and there are only a small number of reactive groups on the paclitaxel to choose from to form the link via the carboxyl group of 4-bromobutyric acid, including the C2’ hydroxyl.  Thus, this linkage is obvious to try.
The claims of the ‘584 patent do not mention treatment of NMIBC by intravesical instillation, do not identify a dose, and they do not recite a limitation on treatment schedule.  

It would have been prima facie obvious to follow the details of the dosing regimen disclosed by Bassi.  The skilled Artisan would have been motivated to do so because this regimen showed efficacy against bacillus Calmette-Guerin refractory carcinoma in situ (CIS) of the bladder.  The skilled Artisan would have had a reasonable expectation of success because this would merely require dosing the patients as described by Bassi.
It is noted that the dosing regimen disclosed by Bassi lasted 6 consecutive weeks; however, the dosing schedule recited in the instant claims is continued for 12 consecutive weeks.  
Nichols, in the analogous art of cancer chemotherapeutics, discloses that standard clinical trials may be used to optimizing dose and dosing frequency for any particular compound (0183).  
It would have been prima facie obvious for one having ordinary skill in the art to test several different dosing protocols in order to optimize efficacy of treatment.  The skilled Artisan would have been motivated to do so in order to find the best treatment dose and schedule.  See MPEP 2144.05(II)(A) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is 
With regard to claim 3, as noted above, the patient population disclosed by Bassi is bladder tumor patients diagnosed with CIS that is non-responsive to bacillus Calmette-Guerin.  

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1 and 3 above and further in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 05/10/2021).  

The relevant limitations of the ‘584 patent and the disclosures of Bassi and Nichols are set forth above.  The claims of the ‘584 patent are silent with respect to the paclitaxel prodrug being formulated in sterile isotonic water containing 5% glucose.  
Elder discloses that compositions for injection can be formulated in 5% glucose in sterile water (0301).  
Noting that the claims of the ‘584 patent embrace compositions for injection (claim 20) having pharmaceutically acceptable diluents (claim 20), it would be prima facie obvious to formulate the paclitaxel prodrug embraced by the ‘584 patent in 5% .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1-4, 7, and 8 above, and further  in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 05/10/2021).  

The claims are rejected as obvious over De Luca, Bassi, Nichols, and Elder exactly as set forth in the double patenting rejections above.  

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. On page 2 Applicant remarks that the limitations of claim 5 have been incorporated into claim 1 and that claim 5 was not listed in the nonstatutory double patenting rejection or the obviousness rejection.  As noted above, this action has been made non-final because claim 5 was unintentionally omitted from the rejection statement in the non-statutory double patenting rejection over U.S. Patent No. 7,897,584 in view of Bassi and Nichols as well as the obviousness rejection over De Luca, Bassi, and Nichols.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617